             Case 5:20-cv-03556-BLF Document 148
                                             147 Filed 06/08/21 Page 1 of 8
                                                                          5




 1   Dena C. Sharp (State Bar No. 245869)                 Justina K. Sessions (State Bar No. 270914)
     Jordan Elias (State Bar No. 228731)                  WILSON SONSINI GOODRICH & ROSATI
 2   Scott M. Grzenczyk (State Bar No. 279309)            Professional Corporation
 3   GIRARD SHARP LLP                                     One Market Plaza
     601 California Street, Suite 1400                    Spear Tower, Suite 3300
 4   San Francisco, CA 94108                              San Francisco, California 94105
     Tel: (415) 981-4800                                  Telephone: (415) 947-2197
 5   Fax: (415) 981-4846                                  Facsimile: (415) 947-2099
 6   dsharp@girardsharp.com                               Email: jsessions@wsgr.com
     jelias@girardsharp.com
 7   scottg@girardsharp.com                               Counsel for Defendants Google LLC and
                                                          Alphabet Inc.
 8
     Attorneys for Advertiser Plaintiffs
 9
10   [Additional Plaintiffs’ Counsel on Signature Page]
11
12
13
14                                     UNITED STATES DISTRICT COURT
15                                    NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
16
17   IN RE GOOGLE DIGITAL ADVERTISING                     Case No. 5:20-cv-03556-BLF
18   ANTITRUST LITIGATION
                                                          JOINT STIPULATION AND
19                                                        [PROPOSED] ORDER EXTENDING
                                                          TIME TO FILE SECOND AMENDED
20                                                        COMPLAINT
21
                                                          Judge: Hon. Beth Labson Freeman
22
23
24
25
26
27
28

        JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE SECOND
                                 AMENDED COMPLAINT
                               CASE NO. 5:20-cv-03556-BLF
              Case 5:20-cv-03556-BLF Document 148
                                              147 Filed 06/08/21 Page 2 of 8
                                                                           5




 1            Pursuant to Civil Local Rule 6-2(a), Plaintiffs Hanson Law Firm, PC, Surefreight Global LLC
 2   d/b/a Prana Pets, and Vitor Lindo (“Advertiser Plaintiffs”), and Defendants Google LLC and Alphabet
 3   Inc. (“Google”) (collectively, “the Parties”), stipulate as follows:
 4            WHEREAS, on April 30, 2021, Google moved the Judicial Panel on Multidistrict Litigation to
 5   transfer for coordinated proceedings 20 actions, including this action, under 28 U.S.C. § 1407;
 6            WHEREAS, Google requested that the Panel centralize before this Court those actions and any
 7   tag-along cases;
 8            WHEREAS, on May 13, 2021, this Court granted Google’s motion to dismiss the Advertiser
 9   Plaintiffs’ First Amended Complaint with leave to amend (ECF 143);
10            WHEREAS, on May 26, 2021, the Advertiser Plaintiffs opposed Google’s motion, arguing in
11   part that the Panel should not create an MDL that would include actions brought by state attorneys
12   general and by other private plaintiffs naming additional defendants;
13            WHEREAS, multiple other responses both supporting and opposing Google’s motion were
14   submitted to the Panel;
15            WHEREAS, this Court’s Order Granting Motion to Dismiss with Leave to Amend sets a
16   deadline of June 14, 2021 for the Advertiser Plaintiffs to file their Second Amended Complaint;
17            WHEREAS, the Parties have conferred and Google does not disagree with Advertiser Plaintiffs’
18   position that orderly and efficient case management will be best served if the Second Amended
19   Complaint is filed and considered in a more settled procedural context after the Panel has decided
20   Google’s transfer motion;
21            WHEREAS, co-lead counsel for the Advertiser Plaintiffs are also currently conducting a jury
22   trial in In re Pacific Fertility Center Litigation, No. 3:18-cv-01586-JSC (N.D. Cal.), and will benefit
23   from having additional time to consult with experts and prepare their amendment in light of the Court’s
24   Order;
25            WHEREAS, the Court previously granted the Parties’ stipulation to extend the deadline for the
26   filing of the Advertiser Plaintiffs’ First Amended Complaint from November 30 to December 4, 2020
27   (ECF 47);
28            WHEREAS, this stipulated extension will not affect any other existing case deadline.

                                             1
         JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE SECOND
                                  AMENDED COMPLAINT
                                CASE NOS. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 148
                                             147 Filed 06/08/21 Page 3 of 8
                                                                          5




 1          NOW THEREFORE, pursuant to Local Rule 6-2(a), the Parties through their respective counsel
 2   hereby stipulate as follows:
 3          1. Advertiser Plaintiffs shall file their Second Amended Complaint within 14 days after the
 4              Judicial Panel on Multidistrict Litigation resolves Google’s transfer motion in MDL No.
 5              3010 in a manner that preserves this Court’s authority over this case.
 6          2. Google shall respond to the Second Amended Complaint within 45 days after its filing, and
 7              if Google responds by motion, the Parties will negotiate a further briefing schedule subject
 8              to the Court’s approval.
 9   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10
11   Dated: June 8, 2021                                 Respectfully submitted,
12
                                                         /s/ Jordan Elias
13
                                                         Dena C. Sharp (State Bar No. 245869)
14                                                       Jordan Elias (State Bar No. 228731)
                                                         Scott M. Grzenczyk (State Bar No. 279309)
15                                                       GIRARD SHARP LLP
                                                         601 California Street, Suite 1400
16
                                                         San Francisco, CA 94108
17                                                       Tel: (415) 981-4800
                                                         Fax: (415) 981-4846
18                                                       dsharp@girardsharp.com
19                                                       jelias@girardsharp.com
                                                         scottg@girardsharp.com
20
                                                         Tina Wolfson (State Bar No. 174806)
21                                                       Rachel Johnson (State Bar No. 331351)
22                                                       Theodore W. Maya (State Bar No. 223242)
                                                         AHDOOT & WOLFSON, PC
23                                                       2600 West Olive Ave., Suite 500
                                                         Burbank, California 91505
24                                                       Tel.: (310) 474-9111
25                                                       Fax: (310) 474-8585
                                                         twolfson@ahdootwolfson.com
26                                                       rjohnson@ahdootwolfson.com
                                                         tmaya@ahdootwolfson.com
27
28                                            Interim Co-Lead Counsel for the Advertiser
                                              Plaintiffs
                                             2
         JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE SECOND
                                  AMENDED COMPLAINT
                                CASE NOS. 5:20-cv-03556-BLF
            Case 5:20-cv-03556-BLF Document 148
                                            147 Filed 06/08/21 Page 4 of 8
                                                                         5




                                              Archana Tamoshunas (pro hac vice)
 1
                                              TAUS, CEBULASH & LANDAU, LLP
 2                                            80 Maiden Lane, Suite 1204
                                              New York, NY 10038
 3                                            Tel: (212) 931-0704
                                              Fax: (212) 931-0703
 4
                                              atamoshunas@tcllaw.com
 5
                                              April Lambert (pro hac vice)
 6                                            RADICE LAW FIRM, PC
 7                                            475 Wall Street
                                              Princeton, NJ 08540
 8                                            Tel: (646) 245-8502
                                              Fax: (609) 385-0745
 9                                            alambert@radicelawfirm.com
10
                                              Executive Committee for the Advertiser Plaintiffs
11
12
13   Dated: June 8, 2021                      /s/ Justina K. Sessions
                                              Justina K. Sessions (State Bar No. 270914)
14                                            WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
15                                            One Market Plaza
16                                            Spear Tower, Suite 3300
                                              San Francisco, California 94105
17                                            Telephone: (415) 947-2197
                                              Facsimile: (415) 947-2099
18
                                              Email: jsessions@wsgr.com
19
                                              Counsel for Defendants Google LLC and
20                                            Alphabet Inc.
21
22
23
24
25
26
27
28

                                             3
         JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE SECOND
                                  AMENDED COMPLAINT
                                CASE NOS. 5:20-cv-03556-BLF
             Case 5:20-cv-03556-BLF Document 148
                                             147 Filed 06/08/21 Page 5 of 8
                                                                          5




 1                                              ATTESTATION
 2          I, Jordan Elias, am the ECF User whose ID and password are being used to file the foregoing
 3   document. In compliance with Civil Local Rule 5-1(i)(3), I attest that concurrence in this filing has
 4   been obtained from the other signatory above.
 5                                                        By:     /s/ Jordan Elias
 6
 7
 8                                           [PROPOSED] ORDER
 9          PURSUANT TO STIPULATION, IT IS SO ORDERED.
10
11
12           June 8, 2021
     Date: __________________________                     ______________________________
                                                          Hon. Beth Labson Freeman
13
                                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
         JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE SECOND
                                  AMENDED COMPLAINT
                                CASE NOS. 5:20-cv-03556-BLF
           Case
            Case5:20-cv-03556-BLF
                 5:20-cv-03556-BLF Document
                                    Document147-1
                                             148 Filed
                                                  Filed06/08/21
                                                        06/08/21 Page
                                                                  Page61ofof83




 1   Dena C. Sharp (State Bar No. 245869)
     Jordan Elias (State Bar No. 228731)
 2   Scott M. Grzenczyk (State Bar No. 279309)
 3   GIRARD SHARP LLP
     601 California Street, Suite 1400
 4   San Francisco, CA 94108
     Tel: (415) 981-4800
 5   Fax: (415) 981-4846
 6   dsharp@girardsharp.com
     jelias@girardsharp.com
 7   scottg@girardsharp.com
 8   Interim Co-Lead Counsel for the Advertiser
 9   Plaintiffs

10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN JOSE DIVISION

13
     IN RE GOOGLE DIGITAL ADVERTISING             Case No. 5:20-cv-03556-BLF
14
     ANTITRUST LITIGATION
15                                                DECLARATION OF JORDAN ELIAS IN
                                                  SUPPORT OF JOINT STIPULATION AND
16                                                [PROPOSED] ORDER EXTENDING TIME
                                                  TO FILE SECOND AMENDED
17                                                COMPLAINT
18
19
20
21
22
23
24
25
26
27
28

       ELIAS DECLARATION IN SUPPORT OF JOINT STIPULATION AND [PROPOSED] ORDER
                 EXTENDING TIME TO FILE SECOND AMENDED COMPLAINT
                               CASE NO. 5:20-cv-03556-BLF
           Case
            Case5:20-cv-03556-BLF
                 5:20-cv-03556-BLF Document
                                    Document147-1
                                             148 Filed
                                                  Filed06/08/21
                                                        06/08/21 Page
                                                                  Page72ofof83




 1   I, Jordan Elias, declare as follows:
 2          1.     I am a partner at the law firm of Girard Sharp LLP, co-lead counsel for the Advertiser
 3   Plaintiffs in this action. I submit this declaration in accordance with Local Rule 6-2(a) to support the
 4   concurrently filed Joint Stipulation and [Proposed] Order Extending Time to File Second Amended
 5   Complaint. I have personal knowledge of the matters stated herein, and if called upon to do so, I
 6   would testify under oath to these matters.
 7          2.     Following my phone and e-mail communications with Ms. Sessions, counsel for Google,
 8   the Advertiser Plaintiffs and Google reached an agreement to extend the due date for the filing of
 9   Plaintiffs’ Second Amended Complaint (SAC). The parties’ agreement is reflected in their stipulation
10   submitted herewith.
11          3.     On April 30, 2021, Google moved the Judicial Panel on Multidistrict Litigation to
12   transfer for coordinated proceedings twenty actions, including this action, under 28 U.S.C. § 1407.
13   Google requested that the Panel centralize before this Court those actions and any tag-along cases.
14   On May 26, the Advertiser Plaintiffs opposed Google’s motion, arguing against creating an MDL that
15   would include actions brought by state attorneys general and by other private plaintiffs naming
16   additional defendants. The Panel received several other responses both supporting and opposing
17   Google’s motion.
18          4.     The Court’s Order Granting Motion to Dismiss with Leave to Amend (ECF 143) sets a
19   deadline of June 14, 2021 for the Advertiser Plaintiffs to file their SAC. The Advertiser Plaintiffs
20   have been working diligently on the amendment. Plaintiffs believe, however, that orderly and
21   efficient case management will be best served if the SAC is filed and considered in a more settled
22   procedural context. Not until the Panel decides Google’s motion, for example, will it be known
23   whether advertiser cases naming Facebook as a defendant will be included within this litigation.
24   Google does not disagree with Advertiser Plaintiffs that the orderly course is for the SAC to be filed
25   after the Panel has ruled.
26          5.     The Advertiser Plaintiffs will benefit from having additional time to consult with experts
27   and prepare their amendment in light of the Court’s Order. Multiple members of our lead counsel
28
                                                        2
      ELIAS DECLARATION IN SUPPORT OF JOINT STIPULATION AND [PROPOSED] ORDER
                EXTENDING TIME TO FILE SECOND AMENDED COMPLAINT
                              CASE NO. 5:20-cv-03556-BLF
           Case
            Case5:20-cv-03556-BLF
                 5:20-cv-03556-BLF Document
                                    Document147-1
                                             148 Filed
                                                  Filed06/08/21
                                                        06/08/21 Page
                                                                  Page83ofof83




 1   team, including Ms. Sharp, have been conducting an in-person jury trial representing plaintiffs in In re
 2   Pacific Fertility Center Litig., No. 3:18-cv-01586-JSC (N.D. Cal.) for several weeks.
 3          6.     The parties’ stipulated extension for the filing of the SAC is sought in good faith and
 4   will not affect any other existing case deadline.
 5                                                       * * *
 6          I declare under penalty of perjury under the laws of the United States that the foregoing is true
 7   and correct. Executed June 8, 2020, in Berkeley, California.
 8
 9                                                               /s/ Jordan Elias
                                                                 Jordan Elias
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           3
      ELIAS DECLARATION IN SUPPORT OF JOINT STIPULATION AND [PROPOSED] ORDER
                EXTENDING TIME TO FILE SECOND AMENDED COMPLAINT
                              CASE NO. 5:20-cv-03556-BLF
